Citation Nr: 1807027	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  10-44 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected recurrent abscesses related to methicillin-resistant staphylococcus aureus (MRSA).

2.  Entitlement to a disability rating in excess of 30 percent for service-connected pseudofolliculitis barbae.

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod. Associate Counsel


INTRODUCTION

The Veteran had active duty from November 2001 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction was transferred to the RO in Winston-Salem, North Carolina.

In March 2016 the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding has been associated with the claims.

Additional evidence was added to the claims folder in March 2016, and a waiver of consideration of that evidence by the RO was provided by the Veteran's attorney.  38 C.F.R. § 20.1304 (2017).

These matters were previously before the Board in August 2016 and were remanded for further development.

The August 2016 remand included the issue of entitlement to TDIU.  The Veteran provided testimony on that issue before the undersigned and also provided testimony at a March 2017 hearing before another Veterans Law Judge.  At the March 2017 hearing, the Veteran waived his right to a third hearing.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As such, the TDIU claim will be adjudicated by both Judges in a separate decision.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's prior remand the Veteran was provided with, and responded to, a request to identify medical providers and supply the necessary releases to obtain pertinent medical records.  The Veteran identified Sewell's Point Medical Branch (Sewell's Point) as a medical provider that he has received treatment from between February 01, 2002 and October 31, 2016.  Review of the Veteran's claims file indicates that his service treatment records (STRs) include in-service treatment at Sewell's Point at Naval Station Norfolk in Norfolk, Virginia.  However, the Veteran's post-service medical records do not appear to include treatment records from this facility, officially referred to as Branch Health Clinic Naval Station Norfolk.  The Veteran has provided that he received treatment from the Sewell's Point clinic up until October 31, 2016, well after separation from service.  There are no post-service medical records from Sewell's Point or Branch Health Clinic Naval Station Norfolk associated with the Veteran's claims file.  The claim must be remanded to attempt to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provider the identifying information and authorizations necessary to secure for the record complete copies of all records of evaluations or treatment the Veteran received for his skin conditions, to specifically include all post-service treatment records, from the Sewell's Point Branch Medical Clinic (now part of the Branch Health Clinic Naval Station Norfolk).  If any records are unavailable, the reason for their unavailability must be explained for the record.

2.  The AOJ should then review the entire record and readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Appellant and her representative and opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




